Citation Nr: 0828033	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for chloracne, assigning a 10 
percent disability rating.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008 at a Travel Board hearing at the above 
VARO; a transcript is of record.


FINDINGS OF FACT

The veteran's chloracne affects 40 percent of his total body 
surface area and 10 percent of the exposed body surface on 
the back of his neck.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chloracne are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7829 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005 and October 2005, prior to the initial 
adjudication of service connection, VA sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his service-connection claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2005 rating 
decision, July 2006 SOC, and February 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In any event, for an initial rating claim, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not asserted any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Chloracne is addressed in Diagnostic Code 7829, which 
provides for the following ratings: a zero percent rating for 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent; a 10 percent rating for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the 
face and neck; and a maximum rating of 30 percent for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  38 C.F.R. § 4.118.

Diagnostic Code 7829 also provides the option of rating the 
chloracne as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

The veteran's VA treatment records show that in April 2005 he 
presented to the dermatology clinic for a first time 
evaluation of a 35 year history of multiple cysts on his 
back.  He reported that they often become large, inflamed, 
and painful and have required incision and drainage 
"hundreds of times."  The veteran was not using any topical 
or oral treatments.  He was diagnosed with severe chloracne, 
and in May 2005 he had two inclusion cysts removed from his 
back.  On examination in May 2005 he had a 3 cm scar on his 
right upper back and diffuse, pox-marked, old scars with 
multiple soft, mobile tumors ranging from 5 mm to 1.5 cm in 
diameter.  He was diagnosed with diffuse chloracne on his 
back with multiple inclusion cysts.  VA treatment records 
show that in June 2005 three cysts were surgically removed 
from the veteran's back.

At a November 2005 VA examination the veteran reported that 
his cysts would intermittently become inflamed and would 
require incision and drainage.  This had occurred on more 
than 20 occasions; most recently he had had 2 cyst excisions 
in May 2005 and 3 in June 2005.  The primary distribution of 
the lesions were on his back, armpits, and postauricular 
bilaterally.  No topical or systemic treatments had been 
tried since he was treated with Accutane around 1973.  An 
evaluation of the skin revealed approximately 100 open 
comedones and approximately 20 cysts manifesting as 
subcutaneous modules with a central punctum over the back.  
The cysts were both superficial and deep (pus filled).  The 
bilateral armpits had numerous open comedones.  
Retroauricularly there were several open comedones and small 
subcutaneous nodules without erythema and central punctum.  
There was scarring and pitting over the back.  One to two 
percent of the exposed body surface and approximately 27 
percent of the total body surface was involved.  The exposed 
area was not disfiguring because it was concealed by the 
veteran's scalp hair.  The VA examiner diagnosed the veteran 
with chloracne.  Color photographs of the veteran's skin were 
included with the examination.

January 2007 VA treatment notes show that an abscess on the 
veteran's back was drained.  A physician noted that the 
veteran had hundreds of comedones on his back.  At February 
2007 treatment the veteran had several double open comedones 
and dilated pores on his upper back, five to ten well 
circumscribed dermal nodules on his upper back, some with 
puncta, and no surrounding erythema, and a circumscribed 
nodule on his right buttock.  In March 2007 five epidermal 
inclusion cysts were surgically removed from the veteran's 
back.  The veteran was prescribed Retin-A 0.1 percent cream 
in April 2007.

The veteran had a VA examination in July 2007 at which it was 
noted that he has recurring pustules of acne on his neck, 
back, and buttocks and on the posterior aspect of his leg.  
The physician wrote that the veteran had "too numerous to 
count" pitting scars and follicular cysts along the back of 
the neck and just beyond the back and the posterior aspect of 
his thighs and buttocks.  There was no active erythema or 
discharge.  The physician found that 40 percent of the 
veteran's total body surface and 10 percent of his exposed 
body surface are affected.  He diagnosed the veteran with 
chloracne.

N.M., the veteran's sister, wrote in April 2008 that the 
veteran's acne has been painful and embarrassing for him.

Although the Board sympathizes with the veteran, we find that 
the evidence supports a 10 percent evaluation, and no 
greater, for his chloracne.  The record does not show that 40 
percent or more of the veteran's neck and face is affected by 
deep acne, as required for a 30 percent evaluation, the next 
highest available under Diagnostic Code 7829.  As allowed by 
Diagnostic Code 7829, a rating in excess of 10 percent is 
potentially available to the veteran under Diagnostic Codes 
7800, disfigurement of the head, face or neck and 7801, scars 
other than head, face, or neck that are deep or that cause 
limited motion.  However, the record does not show that the 
veteran has visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features or two or three characteristics of disfigurement, as 
required by Diagnostic Code 7800, or deep scars (ones 
associated with underlying tissue damage) or scars that cause 
limited motion as required by Diagnostic Code 7801.  
38 C.F.R. § 4.118

The veteran's representative requested that the veteran's 
chloracne be evaluated under Diagnostic Code 7816, psoriasis, 
or Diagnostic Code 7817, exfoliative dermatitis 
(erythroderma).  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In the present case, 
none of the VA examiners or treating providers has determined 
that the veteran has symptoms or a diagnosis of psoriasis or 
exfoliative dermatitis.  Therefore, Diagnostic Codes 7816 and 
7817 are not applicable for rating the veteran's skin 
condition.  The veteran has consistently been diagnosed with 
chloracne, and therefore Diagnostic Code 7829 is appropriate 
to use in evaluating the veteran's skin condition.  

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
chloracne.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chloracne is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


